STATE OF MICHIGAN

                            COURT OF APPEALS



STATE FARM FIRE AND CASUALTY                                          UNPUBLISHED
COMPANY,                                                              May 22, 2018

               Plaintiff-Appellee,

v                                                                     Nos. 332454; 333281
                                                                      Sanilac Circuit Court
DETROIT EDISON CO., also known as DTE                                 LC No. 14-035646-NZ
ELECTRIC COMPANY,

               Defendant-Appellant.


JANET BOTT, individually, and the ESTATE OF
WILLIAM BOTT,

               Plaintiffs-Appellees,

v                                                                     No. 333287
                                                                      Sanilac Circuit Court
DETROIT EDISON CO., also known as DTE                                 LC No. 14-035706-NF
ELECTRIC COMPANY,

               Defendant-Appellant.


Before: SERVITTO, P.J., and JANSEN and STEPHENS, JJ.

Servitto, J. (concurring in part and dissenting in part).

        I concur with all of the majority’s findings with the exception of its determination that
this Court lacks jurisdiction to review DTE’s challenges to the trial court’s February 22 and 24,
2016 orders granting State Farm sanctions for DTE’s request for admission responses. DTE
thoroughly addressed this issue in one of the cases consolidated on appeal (docket no. 332454)
and indicated in the case in which it should have addressed the issue (docket no. 333281) that it
was incorporating the argument on this issue that it had set forth in the other docketed case. I
would thus treat it as if we had granted leave to address this issue in docket no. 332454. I would
further find that the trial court did not abuse its discretion in awarding sanctions to State Farm for
DTE’s request for admission responses.


                                                 -1-
        Pursuant to MCR 2.312(A), a party in a civil action may request certain admissions from
the other party before trial. MCR 2.313(C) provides that “[i]f a party denies . . . the truth of a
matter as requested under MCR 2.312, and if the party requesting the admission later proves . . .
the truth of the matter, the requesting party may move for an order requiring the other party to
pay the expenses incurred in making that proof, including attorney fees.” The purpose of MCR
2.312 is to limit areas of controversy and save time, energy, and expense which otherwise would
be spent in proffering proof of matters properly subject to admission. Richardson v Ryder Truck
Rental, Inc, 213 Mich. App. 447, 457; 540 NW2d 696 (1995) (citation and quotation marks
omitted).
        First, the individual signing the interrogatories testified that he actually played no role in
answering the requests to admit. Next, and most importantly, the specific responses forming the
basis for the sanctions in this matter generally do not go to the heart of the claim but rather
concern themselves with facts and observations made by DTE employees. For example, to the
request to admit “that when the tree fell on the service drop, the service mast and meter base was
forcefully pulled from the side of the Bott home,” DTE answered that it could not admit nor deny
without discovery. To the request to admit “that when the tree pulled the service drop, service
mast and meter from the Bott home, the service neutral conductor was pulled from the meter
base,” DTE answered “denied as phrased.” Yet, DTE employees testified that when they
conducted their investigation in August 2012 (a year and half prior to the requests for
admissions), they concluded that the answers to the above two questions were “Yes.” These two
responses are just a sampling of the frivolous and untrue responses to requests to admit
submitted by DTE. The sanctions were warranted.



                                                              /s/ Deborah A. Servitto




                                                 -2-